Title: To George Washington from Brigadier General Charles Scott, 16 September 1778
From: Scott, Charles
To: Washington, George


          
            [Westchester County, N.Y.] 8 oClock [a.m.] 16th Sept. 1778
          
          Inclosd Your Excellency will receive a note from Majr Tallmadge whith what Intelligences I git from Gists Corps I have again given orders to both advanced Parties to keep up a Constant fier on them If they continue to advance we are in Perfect readiness to Support them. I am Your Excellencys Obt Servt
          
            Chs Scott
          
        